 UNITED ELECTRICAL, RADIO AND MACHINE WORKERS147COMPLIANCE STATUS OF UNITED ELECTRICAL, RADIOAND MACHINE WORKERS OF AMERICA (UE), LOCAL1421, INDEPENDENT. November 23, 1953ADMINISTRATIVE DETERMINATION OF COMPLIANCESTATUSOn July 22, 1953, Square D Company filed a motion forredetermination of the compliance status of United Electrical,Radio and Machine Workers of America (UE), Local 1421,Independent, herein referred to as the Union, and for dis-missal of the complaint against it in Cases Nos. 21-CA-956and 1106.1 The motion was based on the ground, among others,that the trustees of Local 1421 were officers and had failedto file the affidavits required of officers by Section 9 (h)at the time of issuance of the complaint, which was based oncharges by Local 1421.2On reexamination of the sufficiency of the Union's compliance,itappeared that the Union had improperly failed to designateits trustees as officers and to file the required non-Communistaffidavits for them. Accordingly, on October 9, 1953, theBoard issued a notice to show cause, directing the Union toshow cause why the Board should not administratively de-termine that the Unionwas notin full compliance for thereasonjust stated. The Board also ordered the Union to showcause why, in the event that the Board determines that theUnion was not in compliance because of the failure of thetrustees, as officers, to have on file the prescribed affidavitswhen the complaints issued in each of the aforementionedcases,the Board should not set aside the Decision and Orderand dismiss the complaints therein.The Union'sanswer,which was timely filed on October 23,1953, has been carefully considered by the Board.'Section 102.13 of the Board's Rules and Regulations provides,in part, that the term "officer" for the purpose of Section 9(h)of the Act "shall mean any person occupying a positionidentifiedas anoffice in the constitution of the labor organiza-tion. . . . "The provisions of Local 1421's constitution do not appear tobe clear on their face on the question of whether the trusteesare"officers."Assuming arguendo, however, that Local1421's constitution does not unequivocally establish that itstrustees are officers, the Board is nonetheless constrained tofind that said trustees are officers of Local 1421 on the basisof the constitution of Local 1421's parent body, the UE.iThe Board issued a Decision and Order in these cases on June 2, 1953 (105 NLRB 253).2A similar motion was filed by Pryne& Company,Inc., requesting dismissalof thecomplaintagainst it in CaseNo. 21-CA-1146.The Board issued a Decision and Order in Case No.21-CA-1146on June 9,1953 (105 NLRB 447).3Square D Company submitted additional affidavits and documents in support of its originalmotion, which have also been considered.The Boarddoes not find it necessary to discuss orresolve any other issues raised by Square D's motion in view of its determination herein.107 NLRB No. 79. 148DECISIONSOF NATIONAL LABOR RELATIONS BOARDThe constitutionof the UnitedElectrical,Radio and MachineWorkers of America (UE), Independent,whichwas in effectduring all times pertinentto thisdetermination,provided:Article 21 Section A.The affiliated local unions shalladopt their own constitution and by-lawsprovided that thesedo not conflictwith the constitution and by-laws of theUnited Electrical, Radio and Machine Workers of America(UE) . . . . [Emphasis added. ]Section8.The followingofficersshallbe electedby thelocalmembership:President,Vice-President,FinancialSecretary,Treasurer,Corresponding Secretary,Trusteesand Floor Guard. Locals may add otherofficersor combine two offices in one. [Emphasisadded. ]Thus, sectionA of theUE's constitutionunequivocally pro-hibitsanyconstituent local from adopting a constitution orconstitutional provisionsthatconflicts with the parent con-stitution.And sectionB unequivocallydeclares the local trusteesto be officersof the local.The Boardtherefore findsthatthe trusteesof Local 1421 areofficers of theUnion.It is notdeniedthatLocal1421's trusteesdid notfilenon-Communist affidavitsuntilMarch 20, 1952.IT IS THEREFORE ADMINISTRATIVELY DETERMINED thatLocal 1421,United Electrical,Radio and Machine Workers ofAmerica (UE'), Independent,was not in compliance with Section9 (h) of the Act until March 20, 1952.By direction of the Board:Frank M.Kleiler,Executive Secretary.CONSOLIDATED GAS COMPANY OF SAVANNAH, CONSOLI-DATED GAS COMPANY OF BRUNSWICKandTEAMSTERS,CHAUFFEURS, WAREHOUSEMEN AND HELPERS LOCALUNION NO. 897, INTERNATIONAL BROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICA, AFL,Petitioner.Case No. 10-RC-2508.November 24, 1953DECISION AND ORDERUpon a petitiondulyfiled under Section 9 (c) of the NationalLaborRelations Act, a hearing was held beforeJohnS.Patton,hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds:1.The Board's jurisdiction is contestedby the twocorpora-tions named as Employers herein.107 NLRB No. 49.